Title: From George Washington to George Starr, 2 October 1779
From: Washington, George
To: Starr, George


        
          ⟨sir⟩
          Head Quarters West Point 2d Octobr 1779.
        
        I am under the necessity of informing you, that there is not, at this time, a single pair of Shoes in the hands of the deputy Cloathier at

Camp, and that a considerable part of the Army is returned unfit for duty for want of them. I must therefore call upon you in the most pressing manner, to forward, immediately to Newburg, every pair that you have in your possession, and beg that you will send to all those with whom you have made Contracts, desiring them to furnish you immediately with what are ready, and requesting them to compleat their several agreements as expeditiously as possible. Let what you collect, be sent constantly forward though the quantities be ever so small, that we may endeavour to get the whole Army shod. Be pleased to let me know by Return of the Express what I may expect from you at this time, and what are your prospects between this and the setting in of Winter. Should the most fav⟨orable⟩ opportunity occur, we should lose ⟨the services⟩ of a number of Men barely for t⟨he want⟩ of Shoes. I am Sir Your most o⟨bt Servt⟩
        
          Go: Washington
        
      